UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 1-6324 Exact name of registrant as specified in its charter BNSF RAILWAY COMPANY State of Incorporation Delaware I.R.S. Employer Identification No. 41-6034000 Address of principal executive offices, including zip code 2650 Lou Menk Drive Fort Worth, Texas 76131-2830 Registrant’s telephone number, including area code (800) 795-2673 Securities registered pursuant to Section 12(b) of the Act: The securities listed below are registered on the New York Stock Exchange. Title of each class Burlington Northern Inc. (Now BNSF Railway Company) Consolidated Mortgage Bonds 6.55%, Series K, due 2020 3.80%, Series L, due 2020 3.20%, Series M, due 2045 8.15%, Series N, due 2020 6.55%, Series O, due 2020 8.15%, Series P, due 2020 Northern Pacific Railway Company General Lien Railway and Land Grant 3% Bonds, due 2047 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
